Citation Nr: 1401661	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-03 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date for an award of a total rating based on individual unemployability due to service-connected disability (TDIU) prior to June 4, 2007.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for TDIU, and assigned an effective date of October 19, 2007 for the award.  The Veteran disagreed with the effective date.  When this matter was originally before the Board in April 2010, it assigned June 4, 2007 as the effective date for an award of TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated April 2011, granted a Joint Motion for Remand.  In a November 2011 decision, the Board denied the claim for an earlier effective date for an award of a TDIU rating.  By decision in April 2013, the Court set aside the Board's November 2011 determination. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran argues that an effective date of August 8, 2003 is warranted for an award of TDIU.  He was seen in a VA outpatient treatment clinic that date for routine follow-up.  It was noted he had hypertension, diabetes mellitus, angina, coronary artery disease and low back pain.  He had no new problems.  An examination of the heart showed regular rate and rhythm.  There were no murmurs, gallops or rales.  The assessments were hypertension, diabetes mellitus and low back pain.  Another entry on the same day reflects he stated his low back pain was 7/10.

VA outpatient treatment records disclose the Veteran was seen in the mental health clinic in February 2004.  He denied suicidal or homicidal ideation.  His mood was noted to be anxious.  The assessment was posttraumatic stress disorder (PTSD).  A Global Assessment of Functioning score of 55 was assigned.  His diabetes was said to be in fair control on that day as well.  In August 2004, the Veteran related he kept busy working in his shop.  The assessment was PTSD, stable.  He had a Global Assessment of Functioning score of 65 in both February 2005 and February 2006.  It was indicated he was doing fairly well in November 2006.  

The Veteran was afforded a VA psychiatric examination in June 2007.  The diagnosis was PTSD, and a Global Assessment of Functioning score of 50 was assigned.  The examiner commented the Veteran's social and occupational functioning was seriously impaired.  

Following the VA general medical examination in November 2007, the examiner commented the Veteran's coronary artery disease and lumbar spine condition rendered him unemployable for occupations he was trained to do.  He added that diabetic peripheral neuropathy rendered him unemployable for occupations requiring fine hand motor skills.  

It was stated following the VA psychiatric examination in November 2007 that the Veteran had impaired occupational and social functioning due to a combination of his PTSD, personality disorder and medical problems.  It was considered he marginally met the criteria for unemployability.  

In the April 2013 decision, the Court suggested that the issue of unemployability due solely to service-connected disabilities prior to June 4, 2007 had not been properly developed.  

In Chotta v. Peake, 22 Vet. App. 80 (2008), the Court held that when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted.  First, the Secretary must solicit appropriate medical and lay evidence from the appellant.  Next, the Secretary must determine if an appropriate rating can be granted based on the evidence of record.  If not, but there is evidence that indicates that a higher rating or ratings may be warranted, then the Secretary should obtain an appropriate medical opinion, which may include a retrospective opinion as to the appellant's level of disability.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims folder to an appropriate VA medical doctor for review.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's service-connected disabilities alone (PTSD, coronary artery disease, diabetes mellitus, bilateral hearing loss and tinnitus) rendered him unable to engage in substantially gainful employment (consistent with his education and work experience, but not considering his age) prior to June 4, 2007.  

The examiner is requested to furnish detailed reasons for the opinion with specific discussion of the Veteran's contention that his service-connected disabilities rendered him unable to engage in substantially gainful employment beginning on August 8, 2003. 

2.  The RO should then review the record and readjudicate the claim.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

